Citation Nr: 0503287	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to direct and secondary service connection 
for glaucoma.

2.  Entitlement to direct service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claims of entitlement to service connection for 
glaucoma and a back disorder.  Further rating action in 
November 2001 confirmed and continued the September 2001 
denial.  The claim for service connection for glaucoma was 
thereafter expanded to include entitlement on a secondary 
basis and such matter was then adjudicated by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Review of the record identifies multiple bases upon which to 
further develop the evidence.  In this regard, it is noted 
that additional VA treatment records pertaining to the eye 
were made a part of the veteran's claims folder in October 
2004, but no supplemental statement of the case was 
thereafter prepared and furnished to the veteran as to his 
pending claim for service connection for glaucoma.  Further, 
letters furnished to the veteran by the RO in March and May 
2001 and in June 2002 as to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), failed to inform him accurately of the division of 
responsibility between VA and the veteran with respect to 
obtaining Federal and non-Federal records.  

As to the existence of Federal records not now on file, there 
is some confusion as to the veteran's duty status at the time 
he sustained a reported back injury in a fall from a 
motorcycle.  The veteran argues that he was serving in the 
United States Army Reserve, ECS # 93 (GW), 80th Division 
(TNG), Fort Eustis, Virginia, at the time of such injury, 
while concurrently holding a civilian job with that 
organization.  The record does not confirm that the veteran 
was on active duty for training at the time of the claimed 
back injury or otherwise, although there is on file a report 
of a June 1984 medical examination at the time of an Army 
Reserve enlistment.  Significantly, no attempt to verify all 
of the veteran's Reserve service or to obtain pertinent 
evaluation and treatment records is shown to date.  The 
record also reflects that the veteran was found to be 
entitled to monthly disability benefits from the Social 
Security Administration in December 2000, although the basis 
of that award and the supporting medical data are absent from 
the file.  

Allegations are also advanced, to the effect that the RO 
erred in failing to afford the veteran an adequate VA eye 
examination.  The veteran argues that, despite there being 
evidence of current disability involving glaucoma, and his 
stated belief that his glaucoma is related to his service-
connected diabetes mellitus, no nexus opinion was offered by 
the VA examiner as to the relationship between his glaucoma 
and his period(s) of service.  It is also evident that no 
opinion was proffered as to whether the veteran's service-
connected diabetes mellitus either caused or aggravated his 
glaucoma.  Finally, there is evidence of current diagnoses of 
spinal stenosis, degenerative joint and disc disease, and 
disc herniation, which in combination with the veteran's 
assertion of an inservice back injury, warrant examination 
and securing an opinion as to relationship between the 
claimed back injury and current back disorders.  

In light of the foregoing, additional actions by the RO are 
necessary.  To that end, this matter is REMANDED to the RO 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran what specific information and 
evidence are still needed to substantiate 
his claims of entitlement to direct and 
secondary service connection for 
glaucoma, and for direct service 
connection for a back disorder.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must contact the veteran in 
writing and request that he furnish more 
detailed information as to his claimed 
back injury, which he previously has 
reported was sustained while on Army 
Reserve duty with the ECS # 93 (GW), 80th 
Division (TNG), Fort Eustis, Virginia.  
Information, including but not limited 
to, the date of such injury, the 
circumstances involved, the name and 
address of the physician and/or 
institution providing immediate and 
follow-up medical care and any further 
information detailing his service status, 
is needed.  

3.  Through contact with the National 
Personnel Records Center, the United 
States Army Reserve, or any other 
appropriate source, the RO must verify 
each and every period of service in the 
United States Army Reserve, including all 
periods of active duty, active duty for 
training, and inactive duty training.  In 
addition, any and all examination and 
treatment records not already on file 
which were compiled throughout any period 
of Reserve service must be obtained and 
made a part of the claims folder.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  

4.  The RO must obtain for inclusion in 
the claims folder any and all records of 
VA medical treatment regarding the 
veteran's glaucoma and any back disorder, 
which were compiled since July 2004.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  

5.  The RO must also obtain any and all 
administrative and medical records 
compiled in connection with the veteran's 
application for and receipt of disability 
benefits from the Social Security 
Administration.  The record reflects that 
he was found to be disabled by that 
agency effective from December 2000, with 
entitlement to monthly disability 
benefits arising in June 2001.  Attempts 
to retrieve these Federal records must 
continue until such records are obtained 
or until such time as the RO concludes in 
writing that the records do not exist or 
that further attempts to obtain them 
would be futile.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  

6.  Thereafter, the veteran must be 
afforded a VA ophthalmologic examination 
for the purpose of identifying the nature 
and etiology of his glaucoma.  The 
veteran's claims folder in its entirety 
must be made available to the examiner 
for review.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any diagnosed glaucoma.  All applicable 
diagnoses must be set forth.  

A professional opinion, with supporting 
rationale, is requested from the examiner 
as to the following:  

(a)  As to any currently 
diagnosed glaucoma, is it at 
least as likely as not that 
such disorder originated in 
service or is otherwise related 
to the veteran's period of 
active duty from August 1969 to 
April 1971, or any subsequent 
period of Reserve service, or 
incident thereof?  

(b)  In the alternative, is it 
at least as likely as not that 
any diagnosed glaucoma is 
secondary to the veteran's 
service-connected diabetes 
mellitus?  Is it at least as 
likely as not that diabetes 
mellitus has increased the 
level of severity of his 
glaucoma, such as to constitute 
an aggravation thereof?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.  

7.  The veteran must also be afforded a 
VA orthopedic examination for the purpose 
of identifying the nature and etiology of 
any current back disorder, including 
residuals of a reported inservice back 
injury.  The veteran's claims folder in 
its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any identified back disorder.  All 
applicable diagnoses must be set forth.  

A professional opinion, with supporting 
rationale, is requested from the examiner 
as to the following:  

As to any diagnosed back 
disorder, is it at least as 
likely as not that such 
disorder originated in service 
or is otherwise related to the 
veteran's period of active duty 
from August 1969 to April 1971, 
or any subsequent period of 
Reserve service, or incident 
thereof?  

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.  

8.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

9.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
veteran's claims of entitlement to direct 
and secondary service connection for 
glaucoma, and entitlement to direct 
service connection for a back disorder.  
Such readjudications must be based on all 
of the evidence of record, including that 
added to the file in October 2004, and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


